UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RNC Genter Dividend Income Fund ANNUAL REPORT October 31, 2011 Not authorized for distribution unless preceded or accompanied by a current Fund prospectus. RNC Genter Dividend Income Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Fund Expenses 23 RNC Genter Dividend Income Fund December, 2011 Dear Shareholder: The RNC Genter Dividend Income Fund had another positive year for the report period ending October 31, 2011.The Fund returned 8.52% compare to the Fund’s primary benchmarks, the Russell 1000 Value Index1 at 6.16%, and the MSCI US Investable Market High Dividend Yield Index2 at 12.32%. The broad S&P 500® Index3 returned 8.09% for the same period. Our philosophy and focus on dividends appears to be paying off.Many companies are finally loosening their purse strings and starting to share more of the huge cash reserves that they have hoarded since the last recession.Managements appear to be getting more in tune with shareholders who want some near term reward for taking the risk of providing equity capital.Many large cap companies more recently have raised dividends over 20%.We expect this trend to continue and to provide a material cushion if and when share prices decline. During the year equities were generally higher led by domestic issues.International and Emerging markets lagged. In the U.S., Growth outperformed Value, and the dividend focused subset of Value has outperformed both Growth and Value. (See the table at the end of this letter)This is mainly due to the dividend subset having an underweight in financial securities, mostly banks and insurance, that greatly lagged the market over the year. The most recent fiscal quarter can be characterized as being highly volatile with dramatic market swings.The S&P 500 immediately dropped almost 200 points during the first 7 trading days only to rally almost 180 points during the last 20 trading days of the quarter.Of the 66 trading days in the quarter, 43 had moves greater than plus or minus 1.00%.Volatility as measured by the CBOE Volatility Index11 (VIX) began the quarter at a 25 level, spiked to 48, then settled down to 30 to end the quarter.The dramatic market moves were caused in part by daily developments out of Europe concerning the possible default of Greece and the resulting impact on major European banks.Towards the end of the quarter better than expected U.S. economic data lessened fears of a U.S. recession and a stronger than expected earnings season helped to pare losses and allowed the market to finish on a stronger note. Looking forward, global markets continue to wait for a resolution of the European banking problem.In exactly the same way as many American banks owned too many mortgages that declined precipitously in value, several European banks own large quantities of PIIGS (Portugal, Italy, Ireland, Greece and Spain) sovereign debt.If valued at realistic prices, many of these banks would be insolvent.We think they need to be systematically recapitalized just as TARP (Troubled Asset Relief Program) did for U.S. banks.European financial authorities have many constraints not faced by their domestic counterparts at the Fed.It appears they are trying to buy time to organize an orderly restructuring of PIIGS debt.Avoiding a run on any of the banks affected will likely be difficult, but the lack of more forceful intervention by the ECB (European Central Bank) or EFSF (European Financial Stability Facility) can be agony for the equity markets.We think Greek debt has to be marked down, and soon.Better times should start once this process begins. It has become clear to us that some budget austerity is being enforced around the world.Most likely this will lead to a further growth slowdown, as both government and consumer spending become even more crimped.While the markets fear that this might produce a near term recession, we look for the U.S. to avoid a recession and simply limp along with real GDP growth around 1.5- 2.0% for 2012.This will likely continue to be an uncomfortable environment for investors.The danger of a recession always seems to be around the next corner.There can be good economic news one day, and then bad news the next.Markets are likely to remain quite volatile, although not as volatile once the European sovereign debt situation starts to clear up. While the short term impact of the European financial problems have been substantial, the solution is clear to us.We believe it is simply a matter of the political will and financial necessity coming into alignment.The situation is quite similar to the U.S. financial crisis in 2008, so there appears to be a blueprint for a successful resolution of the problem. What do investors do in this environment?We continue to believe that investors should look to dividends to help smooth their equity returns.Many corporations have stronger balance sheets and are holding more cash as compared to 2008.These corporations are generally raising dividends, helping give investors’ confidence in their long run businesses.Dividend investments provide the potential to mitigate risk but can also participate in strong equity markets.We believe this is the best risk/reward tradeoff currently available. Sincerely, James “Rocky” Barber Global market volatility has caused many investors to seek higher quality, dividend paying securities. Year-To-Date 1/1/11-10/31/11 Fiscal 4th Quarter 8/1/11-10/31/11 Fiscal Year 11/1/10-10/31/11 Dow Jones Select Dividend Index4 2.63% 7.88% 12.94% MSCI US IM High Dividend Yield Index2 0.95% 7.24% 12.39% Merrill-Lynch (A+) Quality Index5 1.31% 6.23% 13.71% Lower quality, smaller market cap and international securities lagged. Russell 2000 Index6 -6.67% -4.46% 6.71% MSCI World ex-US7 -6.98% -9.77% -6.14% Merrill-Lynch (C&D) Quality Index8 -14.97% -22.20% -11.36% Broad Domestic Large Cap Indices S&P 5003 1.30% -2.47% 8.09% S&P 500/Value9 -3.39% -1.96% 5.61% S&P 500/Growth9 -1.62% 4.45% 10.43% Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which will involve political, economic and currency risks, greater volatility, and differences in accounting methods. These risks are heightened by investments in emerging markets. From time to time, the Fund may invest a significant amount of its total assets in certain sectors, which may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies which impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuations and access to equity funding. 1 The Russell Value 1000 Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. You cannot invest directly in an index. 2 The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index.You cannot invest directly in an index. 3 The S&P 500 Index is an index that includes 500 leading companies in leading industries of the U.S. economy, capturing 75% of the market cap of U.S. equities.You cannot invest directly in an index. 4 The Dow Jones Select Dividend Index measures the total return of highest 100 dividend yielding securities out of the Dow Jones U.S. Index.After the securities pass the initial screening test the 100 highest yielding securities are deemed eligible for inclusion and are weighted by the companies indicated annual dividend.You cannot invest directly in an index. 5 The Merrill-Lynch (A+) Quality Index measures the price performance of the subset of “A+” rated securities within the Bank of America/ML universe of approximately 1600 securities.You cannot invest directly in an index. 6 The Russell 2000 Index is an index that measures the performance of the small cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 8% of the total market cap of that index.It includes approximately 2000 of the smallest securities.You cannot invest directly in an index. 7 The MSCI World ex-US Index is an index that measures global market returns excluding the US market.The index holds over 3500 securities.The index is a market cap weighted index.You cannot invest directly in an index. 8 The Merrill-Lynch (C&D) Quality Index measures the price performance of the subset of “C&D” rated securities within the Bank of America/ML universe of approximately 1600 securities.You cannot invest directly in an index. 9 The S&P 500/Growth Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. You cannot invest directly in an index. 10 The S&P 500/Value Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. 11 The CBOE Volatility Index (VIX) reflects a market estimate of future volatility, based on the weighted average of the implied volatilities for a wide range of strikes.You cannot invest directly in an index. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. RNC Genter Dividend Income Fund FUND PERFORMANCE AND SUMMARY At October 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund made at its inception with a similar investment in the Russell 1000 Value Index and MSCI US Investable Market High Dividend Yield Index. Results include the reinvestment of all dividends and capital gains. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The MSCI US Investable Market High Dividend Yield Index aims to objectively reflect the high dividend yield opportunity set within select MSCI US Investable Market Index and: Ÿ Include only securities that offer a meaningfully higher than the average dividend yield and pass dividend sustainability and persistence screens, Ÿ Offer broad market coverage, and Ÿ Are free float market capitalization weighted to ensure that their performance can be replicated in institutional and retail portfolios. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 One Year* Since Inception RNC Genter Dividend Income Fund 8.52% 12.68% Russell 1000 Value Index 6.16% 11.68% MSCI US Investable Market High Dividend Yield Index 12.32% 14. 52% * Inception date 12/31/08 (annualized return). Gross and Net Expense Ratios for the Fund was 10.52% and 1.25%, respectively, which are the amounts stated in the current prospectus as of the date of this report.Contractual fee waivers are in effect through March 1, 2014. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS – 99.4% CONSUMER DISCRETIONARY – 7.2% Genuine Parts Co. $ Target Corp. CONSUMER STAPLES – 12.6% Altria Group, Inc. Molson Coors Brewing Co. - Cl. B PepsiCo, Inc. Philip Morris International, Inc. ENERGY – 9.2% Chevron Corp. ConocoPhillips Total S.A. - ADR FINANCIALS – 12.1% JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. PNC Financial Services Group, Inc. Travelers Cos., Inc. HEALTH CARE – 17.2% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR INDUSTRIALS – 10.6% General Electric Co. Illinois Tool Works, Inc. Pitney Bowes, Inc. United Parcel Service, Inc. - Cl. B INFORMATION TECHNOLOGY – 12.7% Applied Materials, Inc. Intel Corp. Microchip Technology, Inc. RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value INFORMATION TECHNOLOGY (Continued) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR $ MATERIALS – 5.4% Dow Chemical Co. Nucor Corp. TELECOMMUNICATION SERVICES – 8.5% AT&T, Inc. CenturyLink, Inc. UTILITIES – 3.9% PPL Corp. TOTAL COMMON STOCKS (Cost $3,586,432) SHORT-TERM INVESTMENTS – 0.9% Fidelity Institutional Money Market Fund, 0.09%† TOTAL SHORT-TERM INVESTMENTS (Cost $33,317) TOTAL INVESTMENTS – 100.3% (Cost $3,619,749) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt † The rate quoted is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. RNC Genter Dividend Income Fund SUMMARY OF INVESTMENTS As of October 31, 2011 Security Type/Sector Percent of Total Net Assets Common Stocks Health Care 17.2% Information Technology 12.7% Consumer Staples 12.6% Financials 12.1% Industrials 10.6% Energy 9.2% Telecommunication Services 8.5% Consumer Discretionary 7.2% Materials 5.4% Utilities 3.9% Total Common Stocks 99.4% Short-Term Investments 0.9% Total Investments 100.3% Liabilities in Excess of Other Assets (0.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. RNC Genter Dividend Income Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2011 Assets: Investments in securities, at value (cost $3,619,749) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 6) Printing fees Auditing fees Fund accounting fees Fund administration fees Transfer agent fees and expenses Legal fees Custody fees Trustees' fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. RNC Genter Dividend Income Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2011 Investment Income: Dividends (net of foreign withholding taxes of $1,868) $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 6) Fund administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Audit fees Legal fees Shareholder reporting fees Chief Compliance Officer fees Custody fees Trustees' fees and expenses Insurance fees Miscellaneous Total expenses Less: Advisory fees waived ) Less: Other expenses reimbursed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. RNC Genter Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended October 31, 2011 Year Ended October 31, 2010 Increase in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) — Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) — Net increase from capital transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold 45 Shares reinvested Shares redeemed ) — Net increase from capital share transactions See accompanying Notes to Financial Statements. RNC Genter Dividend Income Fund FINANCIAL HIGHLIGHTS Per share operating performance For a capital share outstanding throughout each Period Year Ended October 31, 2011 Year Ended October 31, 2010 For the Period From December 31, 2008* to October 31, 2009* Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) ) From net realized gains ) — — Total distributions ) ) ) Net asset value, end of period $ $ $ Total return % % %1 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % %2 After fees waived and expenses absorbed % % %2 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% )%2 After fees waived and expenses absorbed % % %2 Portfolio turnover rate 30
